Citation Nr: 1633680	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for low back pain due to lumbar strain.

2.  Entitlement to service connection for left leg radiculopathy, to include as secondary to service-connected low back pain due to lumbar strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from March 1968 to December 1969.  The Veteran also served in the Wisconsin Army National Guard between July 16, 1983, and October 13, 1995.  He was ordered to active duty from January 1991 to May 1991.  In April 1997, VA found that the Veteran's "under other than honorable conditions" discharge for his period of service from August 11, 1991, to October 13, 1995, was a bar to all benefits administered by VA except healthcare for any disability determined to be service-connected.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2010 and July 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2014 and December 2015 decisions, the Board remanded the Veteran's claims to the AOJ for additional development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to an April 2016 supplemental statement of the case, the Veteran filed a VA Form 9 in May 2016 in which he requests a videoconference hearing before a Veterans Law Judge.  Therefore, the AOJ should schedule the Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran must be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




